Title: To Thomas Jefferson from Nathanael Greene, 10 February 1781
From: Greene, Nathanael
To: Jefferson, Thomas



Sir
Guilford Court house Feb: 10h 1781

Your Excellency’s favor of the 16h Ulto. is before me.
The enemy are in the vicinity of Moravian towns and are advancing with great rapidity. Our force is so inferior that every exertion in the State of Virginia is necessary to support us. I have taken the liberty to write
Mr. Henery to collect 14 or 1500 Volunteers to aid us.
I must refer your Excellency to the Honble. the Baron de Steuben for particulars. The Army are marching towards Boyds ferry on Dan river.
I am With great esteem & respect Your Excellency’s Most Obedient Servant,

Nath Greene

